Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
2.	Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Vono et al. (USP 7,537,558), discloses a sheet processing apparatus comprising: a transport path including a guide face (512; fig.5); a rotating body pair (108,110); a folding blade (106); a blade guide member including a guide portion (202,204); a shift section (300,302,304); and an angle change section (see structure in operation as shown in at least fig.2A,2B); however, the prior art of record does not disclose or teach at least [regarding claim 1] wherein the blade guide member is configured to be rotatable around a rotation support, as a center, provided in one end of the guide portion nearer the folding blade, and when the blade guide member shifts in the push direction, the angle change section rotates an other end of the guide portion so as to approach a shift locus of the rotation support, or [regarding claim 6] wherein when the blade guide member shifts in the push direction, the angle change section changes the angle of the guide portion so as to drop a part of the guide .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto A Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        8/12/2021